DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 and 5 recite “ cm3/g.” This should be corrected to g/cm3 as this is the correct unit that refers to compaction density as defined and supported in the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and thus dependent claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in part “negative active material comprises a graphite type carbon material.” It is unclear what “graphite type” means and therefore makes the claim indefinite. This can be interpreted as 1) it is a mixed form of graphite material 2) a substitute of graphite can be used that is not a true form of graphite carbon or 3) it is a graphite material. For compact prosecution purposes, Examiner will go with interpretation 3).
Claim 1 further recites, “Compaction density.” This term is not a term of the art, and the specification does not provide any further guidance how to interpret this term. This can be interpreted as 1) the material is compacted down in order to achieve the result of compaction density values, in other words this would be considered a functional limitation 2) is this a product by process limitation, wherein the material is pressed under a specific pressure to reach the compact density values as claimed. For compact prosecution purposes, Examiner will interpret the limitation with interpretation 2).

Claim 7 recites “a single particle.” This is regarded as being indefinite because this is unclear what this means. This can be interpreted as 1) there are many single particles that make up the positive active material 2) just one particle is required. Examiner will go with interpretation 1).
Applicant may overcome these rejections by amending claim 1 and claim 7 to further clarify how these limitations should be interpreted. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150086840A1 (Takami) and further in view of English translation of CN107275553A (Chen)
Regarding claim 1, Takami teaches a  nonaqueous electrolyte battery including a positive electrode and a negative electrode [abs]. Takami teaches a lithium-ion battery comprising a positive electrode plate [0028], a negative electrode plate [0038], a separator [0071] and an electrolyte [0057], the positive electrode plate comprising a positive current collector [0028] and a positive film [0028; i.e. positive active layer], the positive film being provided on at least one surface of the positive current collector and comprising a positive active 
Wherein the positive active material comprises a material having a chemical formula of LiaNixCoyMzO2 [0031; LiNiyCozAl1−y−zO2 ] , 0.95<a<1.2, x>0, y>0, z>0 [0031 ,0087; (LiNi0.8Co0.1Mn0.1O2; falls within claimed range), M is one or two selected from a group consisting of Mn and Al [i.e. Al];
And the negative active material comprises a graphite-type carbon material [0039];
Takami is silent with respect to the lithium-ion battery satisfies a relationship “58%≤KYa/(KYa+KYc)x 100%≤72%”;and KYa=10/pa, pa represents a compaction density of a powder of the negative active material under a pressure of 2000 kg, and a unit of pa is g/cm3;
KYc=10/pc, pc represents a compaction density of a powder of the positive active material under a pressure of 2000 kg, and a unit of pc is g/cm3.

Chen teaches a Li-ion battery [abs]. Chen teaches the compaction density of the positive electrode to be 3.5-4.2g/cm3 and the compaction density of the negative electrode to be 1.55-1.7 g/cm3 [p. 1 lines 47-56].  
It is noted that the compaction density of the negative electrode values should be between 5 cm3/g<KYa<8 cm3/g  in order to meet the relationship of “58%≤KYa/(KYa+KYc)x 100%≤72%”.Thus,  it would have been obvious to modify the values taught by Chen and use the claimed values of the compaction density of the negative electrode values to be between 5 cm3/g<KYa<8 cm3/g and achieve the relationship of the lithium in battery as noted above. In addition, Chen notes that the batteries that are composed of the compaction densities as claimed make a lithium battery that achieves high voltage with high energy density, low self-discharge, excellent high and low temperature performance and long service life [p. 1 lines 36-38].

Please refer to the illustrated calculation below in regards to the claimed language “the lithium-ion battery satisfies a relationship 58%≤KYa/(KYa+KYc)x 100%≤72%”;
The value of KYa/(KYa+KYc)x 100% = 5 / 5+ 3.5 *100% = 58% (lower limit value)
And the upper limit would be =7.9 / 7.9+4.2 * 100% = 65% 
Thus, upon calculation Examiner notes that Takami in view of Chen meet the claimed relationship of the lithium-ion battery satisfies a relationship “58%≤KYa/(KYa+KYc)x 100%≤72%”; wherein KYa=10/pa, pa represents a compaction density of a powder of the negative active material under a pressure of 2000 kg, and a unit of pa is g/cm3; KYc=10/pc, pc represents a compaction density of a powder of the positive active material under a pressure of 2000 kg, and a unit of pc is g/cm3.
In regards to the claimed “pressure of 2000 kg“ is considered a  product by process claim. The manner in which the product was formed [compaction density of a powder of the negative active material ; also described in the instant specification [0063-0065] is a product by process limitation which does not further limit the claimed product, therefore will not be given patentable weight.
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 


Regarding claim 2, modified Takami teaches the lithium-ion battery according to claim 1, wherein and the lithium-ion battery satisfies a relationship 60%<KYa/(KYa+KYc)x 100%<70% [please refer to the explanation above in claim 1].
Regarding claim 3, modified Takami teaches the lithium-ion battery according to claim 2, wherein the lithium-ion battery satisfies a relationship 62%<KYa/(KYa+KYc)x 100%<68% [please refer to the explanation above in claim 1].
.
Regarding claim 4, modified Takami teaches the lithium-ion battery according to claim 1, wherein the positive active material satisfies 3 cm3/g<KYc<4 cm3/g [Chen 3.5-4.2g/cm3; p. 1 lines 47-56]. 


Regarding claim 5, modified Takami teaches the lithium-ion battery according to claim 4, wherein the positive active material satisfies 3 cm3/g<KYc<3.40 cm3/g [Chen 3.5-4.2g/cm3; p. 1 lines 47-56].
Regarding claim 6, modified Takami teaches the lithium-ion battery according to claim 1, wherein and Takami teaches an average particle size D50 of the positive active material is 2 µm~11 µm [0033; 1 to 15 µm, which teaches the claimed range].
Regarding claim 7,    modified Takami teaches the lithium-ion battery according to Claim 6, Takami teaches wherein the average particle size D50 of the positive active material is 2.5 µm ~6.7 µm [0033; 1 to 15 µm, which teaches the claimed range].
Regarding claim 8, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein at least a part of the positive active material is single particle [0033; primary particle].
Regarding claim 9, modified Takami teaches the lithium-ion battery according to Claim 1, wherein an average particle size D50 of the negative active material is 6 µm~15.6 µm [0024; 6 µm, teaches the claimed range].
Regarding claim 10, modified Takami teaches he lithium-ion battery according to Claim 9, wherein the average particle size D50 of the negative active material is 6 µm~12.9 µm [0024; 6 µm, teaches the claimed range].
Regarding claim 11,   modified Takami teaches the lithium-ion battery according to claim 1, wherein a graphitization degree of the negative active material is 92%~96.2% [Chen p. 1 51-52; graphite 90-98%]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takami to use the graphitization degree of the negative active material is 92%~96.2% taught by Chen, as Chen discloses the use of graphitized carbon anode material illustrates improvement of the battery’s energy density and the ability of fast charging [p. 1 lines 24-25].

Regarding claim 12, modified Takami teaches the lithium-ion battery according to Claim 11, wherein the graphitization degree of the negative active material is 92.1%~95.0% [Chen p. 1 51-52; graphite 90-98%].
Regarding claim 13, modified Takami teaches the lithium-ion battery according to Claim 1, wherein a pressing density of the positive film is 3.1 g/cm3~3.5 g/cm3 [0087; 3.3 g/cm3 produced by a press step].

Regarding claim 15, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein a pressing density of the negative film is 1.3 g/cm3~1.7 g/cm3 [0089].
Regarding claim 16, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein a porosity of the negative film is 30%~40% [0050, 0089- i.e. 20-50%, which falls within claimed range].

Regarding claim 17, modified Takami teaches the lithium-ion battery according to Claim 1, wherein x+y+z=1 [0029-0031; it is noted, that once the values are manipulated with the recited ranges, the claimed x+y+z=1 is taught by Takami]; For illustration purposes, please refer below:

    PNG
    media_image1.png
    319
    763
    media_image1.png
    Greyscale
 
Regarding claim 18, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein doping modification and/or coating modification are further performed on LiaNixCoyMzCh [0087].
Regarding claim 19, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein the graphite-type carbon material is one or more selected from a 
Regarding claim 20, modified Takami teaches the lithium-ion battery according to Claim 1, Takami teaches wherein the positive active material further comprises one or more selected from a group consisting of lithium cobalt oxide, lithium nickel oxide, layered lithium manganese oxide, spinel lithium manganese oxide, spinel lithium nickel manganese oxide and polyanion-type positive active material; and/or [0030; positive active material include lithium cobalt manganese, lithium nickel oxide]
the negative active material further comprises one or more selected from a group consisting of soft carbon, hard carbon, carbon fiber, mesocarbon microbeads, silicon-based material, tin-based material and lithium titanate [0041; i.e. silicon based material].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150086840A1 (Takami) and further in view of English translation of CN107275553A (Chen) and US20150372304A1 (Hasegawa)


Regarding claim 14, modified Takami teaches the lithium-ion battery according to Claim 1, however is silent in regards to wherein a porosity of the positive film is 20%~30% 
Hasegawa teaches a nonaqueous electrolyte secondary battery that has high capacity and good load properties [abs], which is similar to the battery of Takami. Hasegawa teaches the porosity of the positive electrode active material layer to have a porosity of 30% or less, which corresponds to the claimed range. Table 4 also discloses similar components that make up the positive active material layer as claimed that further disclose the porosity to be between 24%-29%. Thus,  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takami to incorporate the porosity taught by 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/S.G./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729